Exhibit 10.2

Freddie Mac Loan Number: 504183354

Property Name: Greenfield Assisted Living of Stafford

MULTIFAMILY NOTE

(CME)

MULTISTATE – FIXED RATE

DEFEASANCE

(Revised 2-2-2012)

 

US $6,424,000.00

   Effective Date: April 24, 2012

FOR VALUE RECEIVED, CARE GSL STAFFORD LLC, a Delaware limited liability company
(together with such party’s or parties’ successors and assigns, “Borrower”)
jointly and severally (if more than one) promises to pay to the order of KEYCORP
REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation, the principal sum of Six
Million Four Hundred Twenty-Four Thousand and No/100 Dollars ($6,424,000.00),
with interest on the unpaid principal balance, as hereinafter provided.

 

1. Defined Terms.

 

  (a) As used in this Note:

“Base Recourse” means a portion of the Indebtedness equal to 0% of the original
principal balance of this Note.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

“Cut-off Date” means the 12th Installment Due Date.

“Defeasance Date” means the 2nd anniversary of the “startup date” of the last
REMIC within the meaning of Section 860G(a)(9) of the Tax Code which holds all
or any portion of the Loan.

“Default Rate” means an annual interest rate equal to 4 percentage points above
the Fixed Interest Rate. However, at no time will the Default Rate exceed the
Maximum Interest Rate.

“Defeasance Period” is the period beginning the day after the Defeasance Date
until but not including the first day of the Window Period. The Defeasance
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

Multifamily Multistate Fixed Rate Note (CME)

Defeasance



--------------------------------------------------------------------------------

“Fixed Interest Rate” means the annual interest rate of 4.76%.

“Installment Due Date” means, for any monthly installment of interest-only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is June 1, 2012.

“Lender” means the holder from time to time of this Note.

“Loan” means the loan evidenced by this Note.

“Loan Agreement” means the Multifamily Loan and Security Agreement entered into
by and between Borrower and Lender, effective as of the effective date of this
Note, as amended, modified or supplemented from time to time.

“Lockout Period” means the period beginning on the day that this Note is
assigned to a REMIC trust until and including the Defeasance Date. The Lockout
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

“Maturity Date” means the earlier of (i) May 1, 2022 (“Scheduled Maturity
Date”), or (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document; provided, however, that if the unpaid principal balance of this Note
becomes due and payable by acceleration but such acceleration is rendered null
and void and of no further force and effect by operation of law or agreement by
Lender, such acceleration will have no effect on the Maturity Date.

“Maximum Interest Rate” means the rate of interest which results in the maximum
amount of interest allowed by applicable law.

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.
The Prepayment Premium Period is the period from and including the date of this
Note until but not including (i) the day that this Note is assigned to a REMIC
trust, if this Note is assigned to a REMIC trust prior to the Cut-off Date, or
(ii) the first day of the Window Period, if this Note is not assigned to a REMIC
trust or if this Note is assigned to a REMIC trust on or after the Cut-off Date.

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note, as amended, modified or
supplemented from time to time.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 2



--------------------------------------------------------------------------------

“Window Period” means the 3 consecutive calendar month period prior to the
Scheduled Maturity Date.

“Yield Maintenance Expiration Date” means November 1, 2021.

“Yield Maintenance Period” means the period from and including the date of this
Note until but not including (i) the day that this Note is assigned to a REMIC
trust, if this Note is assigned to a REMIC trust prior to the Cut-off Date, or
(ii) the Yield Maintenance Expiration Date, if this Note is not assigned to a
REMIC trust or if this Note is assigned to a REMIC trust on or after the Cut-off
Date.

 

  (b) Other capitalized terms used but not defined in this Note will have the
meanings given to such terms in the Loan Agreement.

 

2. Address for Payment. All payments due under this Note will be payable at P.O.
Box 145404, Cincinnati, Ohio 45250, or such other place as may be designated by
Notice to Borrower from or on behalf of Lender.

 

3. Payments.

 

  (a) Interest will accrue on the outstanding principal balance of this Note at
the Fixed Interest Rate, subject to the provisions of Section 8 of this Note.

 

  (b) Interest under this Note will be computed, payable and allocated on the
basis of an actual/360 interest calculation schedule (interest is payable for
the actual number of days in each month, and each month’s interest is calculated
by multiplying the unpaid principal amount of this Note as of the first day of
the month for which interest is being calculated by the Fixed Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated). The portion of the monthly
installment of principal and interest under this Note attributable to principal
and the portion attributable to interest will vary based upon the number of days
in the month for which such installment is paid. Each monthly payment of
principal and interest will first be applied to pay in full interest due, and
the balance of the monthly installment payment paid by Borrower will be credited
to principal.

 

  (c) Unless disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
will be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 3



--------------------------------------------------------------------------------

Section 3(d) of interest-only or principal and interest, as applicable, will be
the First Installment Due Date set forth in Section 1(a) of this Note. Except as
provided in this Section 3(c), Section 10 and in Section 11, accrued interest
will be payable in arrears.

 

  (d) Beginning on the First Installment Due Date, and continuing until and
including the monthly installment due on the Maturity Date, principal and
accrued interest will be payable by Borrower in consecutive monthly installments
due and payable on the first day of each calendar month. The amount of the
monthly installment of principal and interest payable pursuant to this
Section 3(d) on an Installment Due Date will be $33,549.36.

 

  (e) All remaining Indebtedness, including all principal and interest, will be
due and payable by Borrower on the Maturity Date.

 

  (f) All payments under this Note must be made in immediately available U.S.
funds.

 

  (g) Any regularly scheduled monthly installment of interest-only or principal
and interest payable pursuant to this Section 3 that is received by Lender
before the date it is due will be deemed to have been received on the due date
for the purpose of calculating interest due.

 

  (h) Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” will refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents will bear interest at the applicable
rate or rates specified in this Note and will be payable with such interest upon
demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.

 

4. Application of Partial Payments. If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion. Borrower agrees that neither
Lender’s acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender’s application of such payment will
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

 

5. Security. The Indebtedness is secured by, among other things, the Security
Instrument and reference is made to the Security Instrument and Loan Agreement
for other rights of Lender as to collateral for the Indebtedness.

 

6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, any prepayment premium
payable under

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 4



--------------------------------------------------------------------------------

  Section 10 and Section 11, and all other amounts payable under this Note and
any other Loan Document, will at once become due and payable, at the option of
Lender, without any prior Notice to Borrower (except if notice is required by
applicable law, then after such notice). Lender may exercise this option to
accelerate regardless of any prior forbearance. For purposes of exercising such
option, Lender will calculate the prepayment premium as if prepayment occurred
on the date of acceleration. If prepayment occurs thereafter, Lender will
recalculate the prepayment premium as of the actual prepayment date.

 

7. Late Charge.

 

  (a) If any monthly installment of interest or principal and interest or other
amount payable under this Note or under the Loan Agreement or any other Loan
Document is not received in full by Lender within 10 days after the installment
or other amount is due, counting from and including the date such installment or
other amount is due (unless applicable law requires a longer period of time
before a late charge may be imposed, in which event such longer period will be
substituted), Borrower must pay to Lender, immediately and without demand by
Lender, a late charge equal to 5% of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount will be substituted). If the Loan is not fully amortizing, the
late charge will not be due on the final payment of principal owed on the
Maturity Date if such payment is not timely made.

 

  (b) Borrower acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan and
that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this Section
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment. The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Section 8.

 

8. Default Rate.

 

  (a) So long as (i) any monthly installment under this Note remains past due
for 30 days or more or (ii) any other Event of Default has occurred and is
continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note will accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.

 

  (b) From and after the Maturity Date, the unpaid principal balance will
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 5



--------------------------------------------------------------------------------

  (c) Borrower acknowledges that (i) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for 30 days or more, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
30 days or more or any other Event of Default has occurred and is continuing,
Lender’s risk of nonpayment of this Note will be materially increased and Lender
is entitled to be compensated for such increased risk. Borrower agrees that the
increase in the rate of interest payable under this Note to the Default Rate
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional costs and expenses Lender
will incur by reason of the Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquent loan.

 

9. Limits on Personal Liability.

 

  (a) Except as otherwise provided in this Section 9, Borrower will have no
personal liability under this Note, the Loan Agreement or any other Loan
Document for the repayment of the Indebtedness or for the performance of or
compliance with any other obligations of Borrower under the Loan Documents and
Lender’s only recourse for the satisfaction of the Indebtedness and the
performance of such obligations will be Lender’s exercise of its rights and
remedies with respect to the Mortgaged Property and to any other collateral held
by Lender as security for the Indebtedness. This limitation on Borrower’s
liability will not limit or impair Lender’s enforcement of its rights against
any Guarantor of the Indebtedness or any Guarantor of any other obligations of
Borrower.

 

  (b) Borrower will be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.

 

  (c) In addition to the Base Recourse, Borrower will be personally liable to
Lender for the repayment of a further portion of the Indebtedness equal to any
loss or damage suffered by Lender as a result of the occurrence of any of the
following events:

 

  (i) Borrower fails to pay to Lender upon demand after an Event of Default all
Rents to which Lender is entitled under Section 3 of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence. However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 6



--------------------------------------------------------------------------------

  (ii) Borrower fails to apply all Insurance proceeds and Condemnation proceeds
as required by the Loan Agreement. However, Borrower will not be personally
liable for any failure described in this Section 9(c)(ii) if Borrower is unable
to apply Insurance or Condemnation proceeds as required by the Loan Agreement
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding.

 

  (iii) Either of the following occurs:

 

  (A) Borrower fails to deliver the statements, schedules and reports required
by Section 6.07 of the Loan Agreement and Lender exercises its right to audit
those statements, schedules and reports.

 

  (B) If an Event of Default has occurred and is continuing, Borrower fails to
deliver all books and records relating to the Mortgaged Property or its
operation in accordance with the provisions of Section 6.07 of the Loan
Agreement.

 

  (iv) Borrower fails to pay when due in accordance with the terms of the Loan
Agreement the amount of any item below marked “Deferred”; provided however, that
if no item is marked “Deferred”, this Section 9(c)(iv) will be of no force or
effect.

 

  [Deferred]  Hazard Insurance premiums or other Insurance premiums

 

  [Collect]  Taxes or payments in lieu of taxes (PILOT)

 

  [Deferred]  water and sewer charges (that could become a lien on the Mortgaged
Property)

 

  [N/A]  Ground Rents

 

  [Deferred]  assessments or other charges (that could become a lien on the
Mortgaged Property)

 

  (v) Borrower engages in any willful act of material waste of the Mortgaged
Property.

 

  (vi) Borrower fails to comply with any provision of Section 6.13(a)(iii)
through (xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply
with any provision of Section 6.13(b)(iii) through (v) of the Loan Agreement
(subject to possible full recourse liability as set forth in Section 9(f)(ii)).

 

  (vii) Any of the following Transfers occurs:

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 7



--------------------------------------------------------------------------------

  (A) Any Person that is not an Affiliate creates a mechanic’s lien or other
involuntary lien or encumbrance against the Mortgaged Property and Borrower has
not complied with the provisions of the Loan Agreement.

 

  (B) A Transfer of property by devise, descent or operation of law occurs upon
the death of a natural person and such Transfer does not meet the requirements
set forth in the Loan Agreement.

 

  (C) Borrower grants an easement that does not meet the requirements set forth
in the Loan Agreement.

 

  (D) Borrower executes a Lease that does not meet the requirements set forth in
the Loan Agreement.

 

  (d) In addition to the Base Recourse, Borrower will be personally liable to
Lender for all of the following:

 

  (i) Borrower will be personally liable for the performance of and compliance
with all of Borrower’s obligations under Sections 6.12 and 10.02(b) of the Loan
Agreement (relating to environmental matters).

 

  (ii) Borrower will be personally liable for the costs of any audit under
Section 6.07 of the Loan Agreement.

 

  (iii) Borrower will be personally liable for any costs and expenses incurred
by Lender in connection with the collection of any amount for which Borrower is
personally liable under this Section 9, including Attorneys’ Fees and Costs and
the costs of conducting any independent audit of Borrower’s books and records to
determine the amount for which Borrower has personal liability.

 

  (e) All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under the Loan
Agreement and the other Loan Documents will be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.

 

  (f) Notwithstanding the Base Recourse, Borrower will become personally liable
to Lender for the repayment of all of the Indebtedness upon the occurrence of
any of the following Events of Default:

 

  (i) Borrower fails to comply with Section 6.13(a)(i) or (ii) of the Loan
Agreement or any SPE Equity Owner fails to comply with Section 6.13(b)(i)
or (ii) of the Loan Agreement.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 8



--------------------------------------------------------------------------------

  (ii) Borrower fails to comply with any provision of Section 6.13(a)(iii)
through (xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply
with any provision of Section 6.13(b)(iii) through (v) of the Loan Agreement and
a court of competent jurisdiction holds or determines that such failure or
combination of failures is the basis, in whole or in part, for the substantive
consolidation of the assets and liabilities of Borrower or any SPE Equity Owner
with the assets and liabilities of a debtor pursuant to Title 11 of the
Bankruptcy Code.

 

  (iii) A Transfer that is an Event of Default under Section 7.02 of the Loan
Agreement occurs other than a Transfer set forth in Section 9(c)(vii) above (for
which Borrower will have personal liability for Lender’s loss or damage);
provided, however, that Borrower will not have any personal liability for a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company).

 

  (iv) There was fraud or written material misrepresentation by Borrower or any
officer, director, partner, member or employee of Borrower in connection with
the application for or creation of the Indebtedness or there is fraud in
connection with any request for any action or consent by Lender.

 

  (v) Borrower or any SPE Equity Owner voluntarily files for bankruptcy
protection under the Bankruptcy Code.

 

  (vi) Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

  (vii) The Mortgaged Property or any part of the Mortgaged Property becomes an
asset in a voluntary bankruptcy or becomes subject to any voluntary
reorganization, receivership, insolvency proceeding, or other similar voluntary
proceeding pursuant to any other federal or state law affecting debtor and
creditor rights.

 

  (viii) An order of relief is entered against Borrower or any SPE Equity Owner
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights in any involuntary bankruptcy proceeding initiated or joined
in by a Related Party.

 

  (ix) An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 9



--------------------------------------------------------------------------------

  require any direct or indirect interest holders in Borrower or any SPE Equity
Owner to contribute or cause the contribution of additional capital to Borrower
or any SPE Equity Owner.

 

  (g) For purposes of Section 9(f) the term “Related Party” will include all of
the following:

 

  (i) Borrower, any Guarantor or any SPE Equity Owner.

 

  (ii) Any Person that holds, directly or indirectly, any ownership interest
(including any shareholder, member or partner) in Borrower, any Guarantor or any
SPE Equity Owner or any Person that has a right to manage Borrower, any
Guarantor or any SPE Equity Owner.

 

  (iii) Any Person in which Borrower, any Guarantor or any SPE Equity Owner has
any ownership interest (direct or indirect) or right to manage.

 

  (iv) Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE equity Owner has an ownership interest or right to manage.

 

  (v) Any Person in which any Person holding an interest in Borrower, any
Guarantor or any SPE Equity Owner also has any ownership interest.

 

  (vi) Any creditor of Borrower that is related by blood, marriage or adoption
to Borrower, any Guarantor or any SPE Equity Owner.

 

  (vii) Any creditor of Borrower that is related to any partner, shareholder or
member of, or any other Person holding an interest in, Borrower, any Guarantor
or any SPE Equity Owner.

 

  (h) If Borrower, any Guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 9(f), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.

 

  (i) To the extent that Borrower has personal liability under this Section 9,
Lender may, to the fullest extent permitted by applicable law, exercise its
rights against Borrower personally without regard to whether Lender has
exercised any rights against the Mortgaged Property or any other security, or
pursued any rights against any Guarantor, or pursued any other rights available
to Lender under this Note, the Loan Agreement, any other Loan Document or
applicable law. To the fullest extent permitted by applicable law, in any action
to enforce Borrower’s personal liability under this Section 9, Borrower waives
any right to set off the value of the Mortgaged Property against such personal
liability.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 10



--------------------------------------------------------------------------------

10. Voluntary and Involuntary Prepayments During the Prepayment Premium Period
(Section Applies unless and until Loan is Assigned to REMIC Trust Prior to the
Cut-off Date).

 

  (a) This Section 10 will apply unless and until this Note is assigned to a
REMIC trust prior to the Cut-off Date.

 

  (b) Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note.

 

  (c) During the Prepayment Premium Period, Borrower may voluntarily prepay all
of the unpaid principal balance of this Note on an Installment Due Date so long
as Borrower designates the date for such prepayment in a Notice from Borrower to
Lender given at least 30 days prior to the date of such prepayment. Unless
Lender has previously notified Borrower of the expiration of the Prepayment
Premium Period, upon receipt of such Notice from Borrower, Lender will notify
Borrower if the Note has been assigned to a REMIC trust prior to the Cut-off
Date and the Prepayment Premium Period has expired. If an Installment Due Date
(as defined in Section 1(a)) falls on a day which is not a Business Day, then
with respect to payments made under this Section 10 only, the term “Installment
Due Date” will mean the Business Day immediately preceding the scheduled
Installment Due Date.

 

  (d) Notwithstanding Section 10(c), Borrower may voluntarily prepay all of the
unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section 10(c) above and meets the other requirements set forth in this
Section 10(d). Borrower acknowledges that Lender has agreed that Borrower may
prepay principal on a Business Day other than an Installment Due Date only
because Lender will deem any prepayment received by Lender on any day other than
an Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower will be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.

 

  (e) Unless otherwise expressly provided in the Loan Documents, Borrower may
not voluntarily prepay less than all of the unpaid principal balance of this
Note. In order to voluntarily prepay all of the principal of this Note, Borrower
must pay to Lender, together with the amount of principal being prepaid, (i) all
accrued and unpaid interest due under this Note, plus (ii) all other sums due to
Lender at the time of such prepayment, plus (iii) any prepayment premium
calculated pursuant to Section 10(f).

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 11



--------------------------------------------------------------------------------

  (f) Except as provided in Section 10(g), a prepayment premium will be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period. The prepayment premium will be
computed as follows:

 

  (i) For any prepayment made during the Yield Maintenance Period, the
prepayment premium will be whichever is the greater of subsections (A) and (B)
below:

 

  (A) 1.0% of the amount of principal being prepaid; or

 

  (B) the product obtained by multiplying:

 

  (1) the amount of principal being prepaid or accelerated,

 

     by

 

  (2) the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,

 

     by

 

  (3) the Present Value Factor.

For purposes of Section 10(f)(i)(B), the following definitions will apply:

Monthly Note Rate: 1/12 of the Fixed Interest Rate, expressed as a decimal
calculated to 5 digits.

Prepayment Date: in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

Assumed Reinvestment Rate: 1/12 of the yield rate expressed as a decimal to 2
digits, as of the close of the trading session which is 5 Business Days before
the Prepayment Date, found among the Daily Treasury Yield Curve Rates, commonly
known as Constant Maturity Treasury (“CMT”) rates, with a maturity equal to the
remaining Yield Maintenance Period, as reported on the U.S. Department of the
Treasury website. If no published CMT maturity matches the remaining Yield
Maintenance Period, Lender will interpolate as a decimal to 2 digits the yield
rate between (a) the CMT with a maturity closest to, but shorter than, the
remaining Yield Maintenance Period, and (b) the CMT with a maturity closest to,
but longer than, the remaining Yield Maintenance Period, as follows:

 

LOGO [g341415g69j19.jpg]

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 12



--------------------------------------------------------------------------------

  A = yield rate for the CMT with a maturity shorter than the remaining Yield
Maintenance Period

 

  B = yield rate for the CMT with a maturity longer than the remaining Yield
Maintenance Period

 

  C = number of months to maturity for the CMT maturity shorter than the
remaining Yield Maintenance Period

 

  D = number of months to maturity for the CMT maturity longer than the
remaining Yield Maintenance Period

 

  E = number of months remaining in the Yield Maintenance Period

In the event the U.S. Department of the Treasury ceases publication of the CMT
rates, the Assumed Reinvestment Rate will equal the yield rate on the first U.S.
Treasury security which is not callable or indexed to inflation and which
matures after the expiration of the Yield Maintenance Period.

The Assumed Reinvestment Rate may be a positive number, a negative number or
zero.

If the Assumed Reinvestment Rate is a positive number or a negative number,
Lender will calculate the prepayment premium using such positive number or
negative number, as appropriate, as the Assumed Reinvestment Rate in
10(f)(i)(B)(2) and in the calculation of the Present Value Factor.

If the Assumed Reinvestment Rate is zero, Lender will calculate the prepayment
premium twice as set forth in (I) and (II) below and will average the results to
determine the actual prepayment premium.

 

  (I) Lender will calculate the prepayment premium using an Assumed Reinvestment
Rate of one basis point (+0.01%) in Section 10(f)(i)(B)(2) and in the
calculation of the Present Value Factor.

 

  (II) Lender will calculate the prepayment premium using an Assumed
Reinvestment Rate of negative one basis point (-0.01%) in Section 10(f)(i)(B)(2)
and in the calculation of the Present Value Factor.

Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 13



--------------------------------------------------------------------------------

 

LOGO [g341415g20j49.jpg]

n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period will be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period will be calculated beginning with the
month immediately following the date of such prepayment.

ARR = Assumed Reinvestment Rate

 

  (ii) For any prepayment made after the expiration of the Yield Maintenance
Period but during the remainder of the Prepayment Premium Period, the prepayment
premium will be 1.0% of the amount of principal being prepaid.

 

  (g) Notwithstanding any other provision of this Section 10, no prepayment
premium will be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any Insurance proceeds or Condemnation award under the Loan Agreement.

 

  (h) Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note will not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.

 

  (i) Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that the prepayment premium provisions of this Note are a
material part of the consideration for the Loan, and that the terms of this Note
are in other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 14



--------------------------------------------------------------------------------

11. Voluntary and Involuntary Prepayments During the Lockout Period and During
the Defeasance Period (Section Applies if Loan is Assigned to REMIC Trust Prior
to the Cut-off Date).

 

  (a) This Section 11 will apply in the event this Note is assigned to a REMIC
trust prior to the Cut-off Date. This Section 11 will be of no effect if this
Note is assigned to a REMIC trust on or after the Cut-off Date or if this Note
is not assigned to a REMIC trust.

 

  (b) Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note.

 

  (c) Borrower may not voluntarily prepay any portion of the principal balance
of this Note during the Lockout Period or during the Defeasance Period;
provided, however, any prepayment occurring as a result of the application of
any Insurance proceeds or Condemnation award under the Loan Agreement will be
permitted during the Lockout Period and during the Defeasance Period. If any
portion of the principal balance of this Note is prepaid during the Lockout
Period or during the Defeasance Period by reason of the application by Lender of
any proceeds of collateral or other security to any portion of the unpaid
principal balance of this Note or following a determination that the prohibition
on voluntary prepayments during the Lockout Period or during the Defeasance
Period is in contravention of applicable law, then Borrower must also pay to
Lender upon demand by Lender, a prepayment premium equal to 5.0% of the amount
of principal being prepaid.

 

  (d) Notwithstanding any other provision of this Section 11, no prepayment
premium will be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any Insurance proceeds or Condemnation award under the Loan Agreement.

 

  (e) After the expiration of the Lockout Period and the Defeasance Period,
Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 11 only, the term “Installment Due Date” will
mean the Business Day immediately preceding the scheduled Installment Due Date.

 

  (f) Notwithstanding Section 11(e) above, following the end of the Lockout
Period and the Defeasance Period, Borrower may voluntarily prepay all of the
unpaid

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 15



--------------------------------------------------------------------------------

  principal balance of this Note on a Business Day other than an Installment Due
Date if Borrower provides Lender with the Notice set forth in Section 11(e) and
meets the other requirements set forth in this Section 11(f). Borrower
acknowledges that Lender has agreed that Borrower may prepay principal on a
Business Day other than an Installment Due Date only because Lender will deem
any prepayment received by Lender on any day other than an Installment Due Date
to have been received on the Installment Due Date immediately following such
prepayment and Borrower will be responsible for all interest that would have
been due if the prepayment had actually been made on the Installment Due Date
immediately following such prepayment.

 

  (g) Unless otherwise expressly provided in the Loan Documents, Borrower may
not voluntarily prepay less than all of the unpaid principal balance of this
Note. In order to voluntarily prepay all of the principal of this Note, Borrower
must also pay to Lender, together with the amount of principal being prepaid,
(i) all accrued and unpaid interest due under this Note, plus (ii) all other
sums due to Lender at the time of such prepayment.

 

  (h) Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note will not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.

 

  (i) Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in Section 11(c) of this Note
represents a reasonable estimate of the damages Lender will incur because of a
prepayment. Borrower further acknowledges that the lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan, and that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower’s voluntary agreement to the prepayment
premium provisions.

 

  (j) If, after the expiration of the Lockout Period, Borrower defeases the Loan
as described in Section 11.12 of the Loan Agreement during the Defeasance
Period, Borrower will not have the right to voluntarily prepay any of the
principal of this Note at any time.

 

12. Defeasance (Section Applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date).

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 16



--------------------------------------------------------------------------------

  (a) This Section 12 will apply in the event this Note is assigned to a REMIC
trust prior to the Cut-off Date. This Section 12 will be of no effect if this
Note is assigned to a REMIC trust on or after the Cut-off Date or if this Note
is not assigned to a REMIC trust.

 

  (b) Section 5 of this Note is amended by adding a new paragraph at the end of
the Section as follows:

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 11.12 of the Loan Agreement, the
Indebtedness will be secured by the Pledge Agreement and reference will be made
to the Pledge Agreement for other rights of Lender as to collateral for the
Indebtedness.

 

  (c) Section 9 of this Note is amended by adding a new paragraph at the end
thereof as follows:

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 11.12 of the Loan Agreement, Borrower
will have no personal liability under this Note or the Pledge Agreement for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under this Note or the Pledge Agreement (other than any liability under
Section 6.12 or Section 10.02 of the Loan Agreement for events that occur prior
to the Defeasance Closing Date, whether discovered before or after the
Defeasance Closing Date), and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations will be Lender’s exercise
of its rights and remedies with respect to the collateral held by Lender under
the Pledge Agreement as security for the Indebtedness.

 

  (d) Section 21(a) of this Note is amended by adding a new paragraph at the end
of that subsection as follows:

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 11.12 of the Loan Agreement, all
Notices, demands and other communications required or permitted to be given
pursuant to this Note will be given in accordance with the Pledge Agreement.

 

13. Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower must pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding. Borrower acknowledges and
agrees that, in connection with each request by Borrower under this Note or any
Loan Document, Borrower must pay all reasonable Attorneys’ Fees and Costs and
expenses incurred by Lender, including any fees charged by the Rating Agencies,
regardless of whether the matter is approved, denied or withdrawn.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 17



--------------------------------------------------------------------------------

14. Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Loan Agreement, or any other Loan Document or otherwise
afforded by applicable law, will not be a waiver of or preclude the exercise of
that or any other right or remedy. The acceptance by Lender of any payment after
the due date of such payment, or in an amount which is less than the required
payment, will not be a waiver of Lender’s right to require prompt payment when
due of all other payments or to exercise any right or remedy with respect to any
failure to make prompt payment. Enforcement by Lender of any security for
Borrower’s obligations under this Note will not constitute an election by Lender
of remedies so as to preclude the exercise of any other right or remedy
available to Lender.

 

15. Waivers. Borrower and all endorsers and Guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.

 

16. Loan Charges. Neither this Note nor any of the other Loan Documents will be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with the Loan is interpreted so that
any interest or other charge provided for in any Loan Document, whether
considered separately or together with other charges provided for in any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts will be applied by Lender to reduce the unpaid
principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, will be deemed to be allocated and spread ratably over
the stated term of this Note. Unless otherwise required by applicable law, such
allocation and spreading will be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of this Note.

 

17. Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

 

18. Counting of Days. Any reference in this Note to a period of “days” means
calendar days, not Business Days except where otherwise specifically provided.

 

19. Governing Law. This Note will be governed by the law of the Property
Jurisdiction.

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 18



--------------------------------------------------------------------------------

20. Captions. The captions of the Sections of this Note are for convenience only
and will be disregarded in construing this Note.

 

21. Notices; Written Modifications.

 

  (a) All Notices, demands and other communications required or permitted to be
given pursuant to this Note will be given in accordance with Section 11.03 of
the Loan Agreement.

 

  (b) Any modification or amendment to this Note will be ineffective unless in
writing and signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Loan Agreement that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.

 

22. Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction will have jurisdiction over all controversies that
will arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.

 

23. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

24. State-Specific Provisions. N/A

 

25. Attached Riders. The following Riders are attached to this Note:

Seniors Housing

Recycled Borrower and/or Recycled SPE Equity Owner

 

26. Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Note:

 

  x Exhibit A         Modifications to Multifamily Note

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note will
be deemed to be signed and delivered as a sealed instrument.

 

CARE GSL STAFFORD LLC, a Delaware limited liability company By:   /s/ Salvatore
(Torey) V. Riso, Jr. Name: Salvatore (Torey) V. Riso, Jr. Title: President and
Chief Executive Officer

45-3274337

Borrower’s Employer ID Number

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 20



--------------------------------------------------------------------------------

PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE CORPORATION WITHOUT RECOURSE.

 

KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation By:   /s/ Crystal
L. Williams Name: Crystal L. Williams Title: Vice President Date: April 24, 2012

 

 

 

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page 21



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

(CME AND PORTFOLIO)

SENIORS HOUSING

(Revised 3-20-2012)

The following changes are made to the Note which precedes this Rider:

 

A. The following new subsections are added to Section 9(c):

 

  (viii) Borrower fails to cause the renewal, continuation, extension or
maintenance of all Licenses required to legally operate the Mortgaged Property
as a seniors housing Facility.

 

  (ix) Borrower fails upon an Event of Default to cooperate, or Borrower
otherwise intentionally interferes with, hinders or delays Lender (or its
nominee or designee), in connection with the timely and orderly transfer of any
and all Licenses.

 

B. In Sections 11(j), 12(b), 12(c) and 12(d), all references to “Section 11.12”
are modified to refer to “Section 12.12”.

Multifamily Multistate Fixed Rate Note (CME)

Defeasance



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY NOTE

(CME)

RECYCLED BORROWER AND/OR RECYCLED SPE EQUITY OWNER

(Revised 9-1-2011)

The following changes are made to the Note which precedes this Rider:

 

A. The following is added as a new subsection to Section 9(c):

 

  (x) Any of the Underwriting Representations set forth in Section 5.40(a) of
the Loan Agreement or any of the Separateness Representations set forth in
Section 5.40(b) of the Loan Agreement are false or misleading in any material
respect.

Rider to Multifamily Note (CME)

Recycled Borrower and/or Recycled SPE Equity Owner



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

1. The word “Multifamily” is deleted and the phrase “Seniors Housing” is
inserted in the first line of the definition of the Loan Agreement in Section 1
of the Note.

 

2. Section 9(c)(i) is deleted and the following is inserted in lieu thereof:

 

  “(i) Borrower fails to pay to Lender upon demand after an Event of Default all
Rents to which Lender is entitled under Section 3 of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence and not applied pursuant to the terms of the tenant’s lease. However,
Borrower will not be personally liable for any failure described in this
Section 9(c)(i) if Borrower is unable to pay to Lender all Rents and security
deposits as required by the Security Instrument because of a valid order issued
in a bankruptcy, receivership, or similar judicial proceeding.”

 

3. Section 9(c) of the Note is modified by adding the following new subsection:

 

  “(xi) the avoidance, in whole or in part, of the transfer creating the lien of
the Security Instrument, or a court order providing an alternative remedy to
that avoidance, because of the occurrence on or before the date that the
Security Instrument was recorded of a fraudulent transfer or a preference under
federal bankruptcy, state insolvency, or similar creditors’ rights laws.”

 

4. The following is added as Section 9(d)(iv):

 

  “(iv) Borrower will be personally liable for the amount of, and any loss or
damage suffered by Lender by reason of any failure to fully and timely pay, all
recordation, transfer, or similar taxes, if any, imposed in connection with the
Loan or any advances thereof, any indebtedness or obligation refinanced in whole
or in part by the Loan, any mortgage or deed of trust that secured any such
indebtedness or obligation, this Note, the Security Instrument, any default
under any Loan Document, or any other transaction relating to or arising out of
the Loan, plus all interest, penalties and fines that may be or may become due.”

 

Multifamily Multistate Fixed Rate Note (CME)    Defeasance    Page A-1